Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-8, 11-14, and 17-25 are pending in the application.

Response to Arguments
35 USC 101
     Applicant’s arguments with respect to claims 8-13 have been considered but are not persuasive because while Applicant argues the claims are directed to a physical medium storing instructions of a computer program, the claim language does not reflect the program is stored in a non-transitory computer medium (e.g.  “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is recommended to recite a non-transitory computer medium comprising a program product comprising instructions….”  
  Moreover, a non-transitory computer program product is not directed to any of the statutory categories, see MPEP 2106.03
  Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).


     While independent claims 1, 8, and 14 reflect Applicant’s technical solution, the claims are directed to an abstract idea comprising mathematical relationships and/or mental processes.  The claims reflect an improvement in determining a K-factor but without integrating the abstract idea into a practical application.  The calculating by the processing unit…the new K factor of the VAV based on the inferred air flow, the measured air flow, and a K favor currently configured at the VAC appliance using the equation, but for the inclusion of generic computing components, 
     Applicant further submits the dependent claims provide for automatically reconfiguring the VAV appliance with the calculated inferred airflow Qi, as per claims 4 and 21.  The Examiner respectfully submits the claims recite reconfiguring a K factor used by the VAV appliance, but do not recite the equivalent of reconfiguring the VAV appliance with the K factor.  A step of reconfiguring a VAV appliance with an updated value is recited generally so as to represent a direction to apply the abstract idea, see MPEP 2106.05(g) for insignificant extra-solution activity. 

Examiner suggested amendments:
    It is suggested to control the VAV appliance using the K-factor, in light of Applicant’s published specification, 0041, 0070.  In the alternative, see also implementing a training phase, 0075, 0102-0104, which courts have determined cannot reasonably be performed mentally, see PEG2019, Example 39 (Method for Training a Neural Network for Facial Detection).        
    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories 
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Claims 7-13 are rejected based on their dependency on a rejected base claim. 



Claims 1, 4-8, 11-14, and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 14 recite a mathematical relationship in terms of using a neural network inference engine using the predictive model for inferring an inferred airflow.  Applicant’s specification elaborates upon the mathematical relation (0106: “Various techniques well known in the art of neural networks are used for performing and improving the generation of the predictive model, such as forward and backward propagation, usage of bias in addition to the weights (bias and weights are generally collectively referred to as weights in the neural network terminology), reinforcement training, etc.). In the alternative, inferring airflow based on inputs using a neural network interface engine 
    This judicial exception is not integrated into a practical application because the combination of elements, as described below, do not meaningfully limit the abstract idea. The additional elements of measuring airflow; a plurality of consecutive temperature measurements; the inputs comprising the measured airflow; and the plurality of consecutive measurements represent tangential data gathering (MPEP 2106.05(g).  The processing unit and memory of a computing device are recited generally so as to represent instructions to apply (MPEP 2106.05(f).  The neural network inference engine and predictive model are recited on a high level of generality so as to generally link the abstract idea to the field of environmental control (MPEP 2106.05(h).   
   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of a processing unit and receiving multiple measurements has been determined as well-understood, routine, and conventional (MPEP 2106.05(d).  Also, the neural network inference engine using the predictive model has been described by Applicant as well-known, see “various techniques well known in the art of neural networks,” (published para, 0106, see also MPEP 2106.05(d)).  
As per claim 2, 9, and 15 the “VAV” represents a conventional, ordinary, and well-understood element (USPN 6698219, 6789881, 8793022) as well as represents an indication of the field of use by generally linking the “VAV” to the abstract idea (MPEP 2106.05(h)).
 As per claim 3, 10, and 16, the “K-factor” represents a mathematical relationship, and in combination with the application of neural networks, as claimed, represents the application of a 
As per claims 4, 11, and 17, “transmitting via a communication device represents” represents extra-solution activity (MPEP 2106.05(d) as well as has been recognized by the courts as conventional, ordinary, and well-known (MPEP 2106.05(d)) (e.g. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity., i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);
As per claims 5-6, 12, and 18-19, receiving the claimed inputs; determining by the processing unit; and processing the inputs represents tangential data gathering activity (MPEP 2106.05(g) as well as represents  “well understood, routine, and conventional activities” (MPEP 2106.05(d)).
As per claims 7, 13, and 20, the inclusion of “weights used by the neural network” does not meaningfully limit the abstract idea because said weights are part of the mathematical relationship.  Also, said “weights” are understood as well understood, routine, and conventional activities (USPN 4918618, 5640494, 5214746, see also Applicant’s published specification, 0106)
  Newly recited claims 21-25 are rejected under the same rationale as claims 1, 4-8, 11-14, and 17-20 (e.g. a VAV automatically reconfiguring the K factor and/or a user reconfigures the K factor represents a direction to apply the abstract idea and  displaying the K factor generally links Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include…. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);:)

  




 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C. Guo, Q. Song and W. Cai, "Real-time control of variable air volume system based on a robust neural network assisted PI controller," 2004 IEEE International Joint Conference on Neural Networks (IEEE Cat. No.04CH37541), 2004, pp. 1847-1852 vol.3, doi: 10.1109/IJCNN.2004.1380890.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117